 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                                EASTERN DISTRICT OF CALIFORNIA
 5

 6    K.B., et.al.,                                      No. 1:19-cv-00507 AWI SKO
 7                        Plaintiffs,
                                                         NEW CASE NUMBER
 8             v.
                                                         1:19-cv-00507 AWI BAM
 9    GARFIELD BEACH CVS.,
10                        Defendant.                     ORDER OF RECUSAL
11

12
              It appears to the undersigned, the magistrate judge to whom this case is presently
13
     assigned, that disqualification pursuant to 28 U.S.C. Section 455 is appropriate in this matter.
14
              IT IS THEREFORE ORDERED that the undersigned recuses herself as the magistrate
15
     judge to whom this case is assigned.
16
              IT IS FURTHER ORDERED that this case is reassigned to Magistrate Judge Barbara A.
17
     McAuliffe.
18
              All future pleadings filed with the court shall use the following case number:
19
                                          1:19-cv-00507 AWI BAM
20
              Failure to use the correct case number may result in a delay in the document being
21
     received by the correct judicial officer.
22

23   IT IS SO ORDERED.
24

25
     Dated:     April 22, 2019                                     /s/   Sheila K. Oberto               .
                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                        1
